Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report January 10, 2008 (Date of Earliest Event Reported) USAA Acceptance, LLC (Depositor) USAA Auto Owner Trust 2008-1 (Issuing Entity) Delaware (State or Other Jurisdiction of Incorporation) 333-131356 71-0898378 333-131356-05 26-6123455 (Commission File Numbers) (Registrants I.R.S. Employer Identification Nos.) 9830 Collannade Blvd., Suite 600 San Antonio, Texas (Address of Principal Executive Offices) (Zip Code) (210) 498-0922 (Registrants Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The Registrant and Co-Registrant are filing the exhibits listed in Item 9.01(d) below in connection with the issuance of the of Class A-1 Auto Loan Asset Backed Notes, Class A-2 Auto Loan Asset Backed Notes, Class A-3 Auto Loan Asset Backed Notes, Class A-4 Auto Loan Asset Backed Notes and Class B Auto Loan Asset Backed notes (the Notes) by USAA Auto Owner Trust 2008-1 described in the Preliminary Prospectus Supplement dated January 7, 2008. Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Document Description Opinion of Mayer Brown LLP with respect to legality matters Opinion of Mayer Brown LLP with respect to tax matters 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. January 10, 2008 USAA Auto Owner Trust 2008-1 By: USAA Federal Savings Bank, as Servicer By: /s/ Michael Broker Name: Michael Broker Title:
